McDONALD, Judge,
concurring:
I concur with the result reached in the majority opinion. However, there are two points which I believe deserve special attention, so I will elaborate. The first point concerns the description given the executors. KRS 395.001 specifically includes executors within the definition of “fiduciary” under Kentucky law. Herein, a fiduciary duty being placed upon Mrs. Lucas as executrix of the estate is beyond dispute. However, the majority goes further and asserts that “an executrix is a trustee, and funds of the estate in her hands are trust funds.” Carpenter v. Planck, 304 Ky. 644, 201 S.W.2d 908 (1947), and 31 Am.Jur.2d Executors and Administrators § 2 at 28, are cited as authority for the principle. Both authorities couch their respective propositions in terms such as “analogous” (Carpenter), and “in other words” (Am.Jur.2d). Likewise, it is the omission of such provisional language in the majority opinion with which I take exception. Such an unqualified, dogmatic assertion seems unnecessary for the result reached and appears contrary to the Restatement (Second) of Trusts § 6 (1959), which distinguishes the two entities despite their similarities. To analogize executors and trustees is one thing; to hold them equal to each other is quite different.
The second point concerns the effect our opinion may have upon the leaseholders herein. The tract of land is currently leased to as many as fifteen separate individuals, some of whom have built cabins and homes on their plots. The leases were entered into between the decedent, Mrs. Mannering, and her friends and neighbors. The record indicates that some of the lease agreements are oral agreements.
The appellant argues that the testatrix intended these lease agreements be honored in the event of her death and that the discretionary power of sale given the executrix would protect the lessees through her last will and testament. Unfortunately for the leaseholders, Mrs. Mannering’s will did not adequately express that intent. The trial court reasoned that the testatrix could have devised the plots to the leaseholders or could have granted them an option to purchase if she had so desired. It is the contrast between the alleged intent of the testatrix and the effect of our opinion which concerns me. It is obvious that the beneficiaries of the will have no desire to accommodate the leases and, to the contrary, it seems that their motives are opposite those claimed by the executrix.
While the facts of this case support the findings of the trial court, the likelihood of further lawsuits and the danger that our opinion may in some fashion be construed as favoring the desires of beneficiaries of a will over the intent of the testator are too great to ignore.